          Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


A.B.,1

                          Plaintiff,

vs.                                                  Case No. 20-1114-SAC

ANDREW M. SAUL,
Commissioner of Social Security
Administration,

                          Defendant.


                             MEMORANDUM AND ORDER

        This is an action appealing the denial of Social Security

disability benefits.        Plaintiff filed her application for benefits

on September 13, 2017, alleging that she has been disabled since

March 27, 2017.        The administrative law judge (ALJ) conducted a

hearing on February 6, 2019, considered the evidence, and decided

on April 8, 2019 that plaintiff was not qualified to receive

benefits.      This decision has been adopted by defendant.         This case

is now before the court upon plaintiff’s request to reverse and

remand the decision to deny plaintiff’s application for benefits.

I. Standards of review

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had


1   The initials are used to protect privacy interests.

                                        1
         Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 2 of 9




“insured status” under the Social Security program.           See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.           To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”               42 U.S.C. §

423(d)(1)(A).

     The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.       See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek     v.   Berryhill,    139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305, U.S. 197, 229 (1938)).             This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).            It does not

require a preponderance of the evidence.          Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).

     The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the decision.           Glenn v. Shalala, 21 F.3d 983,

984 (10th Cir. 1994) (quoting Casias v. Secretary of Health & Human

                                      2
         Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 3 of 9




Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).                The court may

not reverse the defendant’s choice between two reasonable but

conflicting views, even if the court would have made a different

choice if the matter were referred to the court de novo.              Lax, 489

F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200

(10th Cir. 2004)).      The court reviews “only the sufficiency of the

evidence, not its weight.”        Oldham v. Astrue, 509 F.3d 1254, 1257

(10th Cir. 2007).

II. The ALJ’s decision (Tr. 16-27).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                   (Tr. 17-18).

First, it is determined whether the claimant is engaging in

substantial gainful activity.        Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of   impairments     meet   or   medically      equal    the   criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the   ALJ   determines   the       claimant’s   residual   functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.        Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is



                                        3
        Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 4 of 9




able    to   do    any     other       work   considering            his   or    her   residual

functional capacity, age, education and work experience.

       In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                                   At step

five, the burden shifts to the Commissioner to show that there are

jobs    in   the    economy          with   the       claimant’s       residual    functional

capacity.          Id.         In    this   case,       the    ALJ     decided    plaintiff’s

application should be denied at the fifth step of the evaluation

process.       The ALJ also determined that there were sedentary work

positions in the economy that plaintiff was capable of performing.

       The ALJ made the following specific findings in his decision.

First, plaintiff last met the insured status requirements for

Social Security benefits through December 31, 2022.                                      Second,

plaintiff has not engaged in substantial gainful activity since

March    27,    2017.          Third,       plaintiff         has    the   following     severe

impairments:            fibromyalgia; obesity; sleep apnea; neuropathy;

depression; and anxiety/PTSD.                     The ALJ also acknowledged that

plaintiff         has     narcolepsy,             a     skin         condition,        diabetes,

hypothyroidism           and        hypertension,       but         determined    that     these

conditions did not limit plaintiff’s functional capacity.

       Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments



                                                  4
      Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 5 of 9




in 20 C.F.R. Part 404, Subpart P, Appendix 1.          Fifth, plaintiff

has the residual functional capacity (RFC):

     to perform sedentary work as defined in 20 C.F.R. §
     404.1567(a).   The claimant can lift and or carry 10
     pounds frequently and 20 pounds occasionally. She is
     able to walk or stand for 2 hours in an 8-hour workday
     and sit for up to 6 hours in an 8-hour workday. The
     claimant can occasionally climb stairs but can never
     climb ropes, scaffolds or ladders.    The claimant can
     occasionally stoop, crouch, kneel or crawl.         The
     claimant must avoid prolonged exposure to temperature
     extremes, humidity and wetness. The claimant must avoid
     hazardous moving machinery. The claimant is limited to
     simple, routine repetitive tasks with occasional
     interaction with co-workers and occasional interaction
     with the general public.      The claimant retains the
     ability to adapt to changes in the workplace on a basic
     level and accept supervision on a basic level.

(Tr. 20).    Based upon the testimony of a vocational expert, the

ALJ determined that plaintiff could perform jobs existing in the

national economy, such as addressing clerk, document preparer and

stuffer.    (Tr. 26).

III. Remand shall be directed because of errors in evaluating
plaintiff’s fatigue symptoms.

     Plaintiff alleges that the denial of benefits should be

reversed because the ALJ failed to properly analyze the evidence

of plaintiff’s fibromyalgia and fatigue, and because the ALJ did

not properly consider evidence from Dr. C. Shaffia Laue.          In this

order, the court will focus upon whether the ALJ considered

evidence of plaintiff’s fatigue in accordance with SSR 16-3p.




                                   5
        Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 6 of 9




       A. Evidence of fatigue

       Plaintiff testified on February 6, 2019 that she sleeps more

and more, takes more naps and can’t wake up.           (Tr. 45).      She sets

an alarm clock every day to wake up in the afternoon to drive her

son home from school.      (Tr. 49).       Activity saps her energy.       (Tr.

57).     This testimony is consistent overall with the function

reports completed by plaintiff and her husband in October 2017.

(Tr. Ex. 4E and 5E). It is also consistent with numerous notations

of fatigue in the medical records.2          E.g., Tr. 346, 467, 477, 801,

851-52, 914, 919, 922, 927, 937, 942, 977, 985, 1047.                On May 2,

2018, for instance, plaintiff reported to her nurse practitioner

that she required several naps daily and gets tired so that she

has to sleep for safety. (Tr. 922).          The medical source statements

of Dr. Terry Harter (Tr. 844) and Dr. C. Shaffia Laue (Tr. 960,

962, 964, 338, 888, 892) also refer to fatigue as a medical

problem.

       B. Evaluation of fatigue symptoms

       SSR 16-3P guides the evaluation of statements regarding the

intensity,    persistence,     and   limiting    effects    of   symptoms    in

disability claims. It requires a two-step process, beginning with

a   determination    of   whether    the     individual    has   a   medically

determinable impairment that could reasonably be expected to cause



2 Plaintiff has had an extensive number of medical contacts and has been
prescribed numerous medications for a variety of health issues.

                                       6
          Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 7 of 9




the alleged symptoms.        The first step is satisfied here.          The ALJ

found that plaintiff suffers from conditions, some of which he

considered “severe,” which could produce feelings of fatigue,

e.g., fibromyalgia, narcolepsy, depression and sleep apnea.3

        The second step concerns the intensity and persistence of the

individual’s symptoms and determines the extent to which they limit

the individual’s ability to perform work-related activities.                 The

court agrees with plaintiff that the ALJ did not properly evaluate

the intensity and persistence of plaintiff’s fatigue.                 Under SSR

16-3p, 2017 WL 5180304 *10 (10/25/2017), when evaluating fatigue

or other symptoms:

        it is not sufficient for our adjudicators to make a
        single, conclusory statement that “the individual's
        statements about his or her symptoms have been
        considered”   or   that   “the  statements   about   the
        individual's symptoms are (or are not) supported or
        consistent.” It is also not enough for our adjudicators
        simply to recite the factors described in the
        regulations for evaluating symptoms. The determination
        or decision must contain specific reasons for the weight
        given to the individual's symptoms, be consistent with
        and supported by the evidence, and be clearly
        articulated so the individual and any subsequent
        reviewer can assess how the adjudicator evaluated the
        individual's symptoms.

        Contrary    to   this   rule,   the   ALJ   basically     limited    his

evaluation of plaintiff’s fatigue to the following statement:

“While there is little in the medical records to support her

allegations, the undersigned has taken into consideration the


3   There is also an assessment of hypersomnia in the record.   (Tr. 330).

                                        7
        Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 8 of 9




claimant’s subjective complaints regarding her ongoing fatigue and

chronic pain and limited the claimant’s work to sedentary work.”

(Tr.   24).        The    ALJ    did     not   give   specific          reasons     for   why

plaintiff’s fatigue does not disable her from substantial gainful

employment.        The ALJ seemed to give significant credit to the

opinions    of     state       agency    consultants       (Tr.    24-25),      but   these

opinions also do not describe specific reasons for the weight given

to plaintiff’s fatigue symptoms and merely state:                              “[claimant]

alleged limitations mainly due to fatigue which is consistent but

in excess of the medical findings.”                        (Tr. 90).           Plaintiff’s

activities of daily living are mentioned by the ALJ, although not

directly discussed as to fatigue.                     These activities, even as

described     by   the     ALJ,    are    quite     limited       and    do   not   provide

substantial evidence in support of the RFC findings.4

       Because the ALJ did not properly follow the commands of SSR

16-3p in assessing the evidence of fatigue in this case, the court

shall remand this matter for further consideration.                           See Thompson

v. Berryhill, 2019 WL 632189 *3 (N.D.Ind. 2/14/2019)(ordering

remand in an action where the ALJ failed to properly assess fatigue

symptoms      under      SSR    16-3p).        As   part    of     a    reassessment      of

plaintiff’s fatigue, the ALJ may wish to reexamine the medical

evidence of fibromyalgia and the opinions of Dr. Laue.                         Therefore,


4 The ALJ noted only that plaintiff cared for her “children” (she has one young
son) and “took [him] to and from school and attended physician appointments.”
(Tr. 23). A similar statement is made at Tr. 25.

                                               8
       Case 6:20-cv-01114-SAC Document 18 Filed 12/29/20 Page 9 of 9




the court will not reach plaintiff’s arguments as to the ALJ’s

consideration of these matters.

IV. Conclusion

      For the above-stated reasons, the court directs that the

decision of the Commissioner be reversed and that judgment shall

be   entered   pursuant   to   sentence   four   of   42   U.S.C.   §   405(g)

remanding the case for further proceedings consistent with this

memorandum and order.

      IT IS SO ORDERED.

      Dated this 22nd day of December 2020, at Topeka, Kansas.


                               s/Sam A. Crow__________________________
                               U.S. District Senior Judge




                                      9
